         Case 1:20-cv-05890-VEC Document 14 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CONTRARIAN EMERGING MARKETS,
L.P., GMO EMERGING COUNTRY DEBT
FUND, GMO EMERGING COUNTRY DEBT
INVESTMENT FUNDS PLC, and, GMO
EMERGING COUNTRY DEBT (UCITS)
FUND, Individually and on Behalf of All
Others Similarly Situated,

                               Plaintiffs,

                       -against-                   Case No. 1:20-CV-05890-VEC

THE REPUBLIC OF ECUADOR,

                               Defendant.


                                   NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Dennis H. Tracey, III, of the law firm Hogan Lovells US

LLP hereby appears as counsel for Defendant the Republic of Ecuador in the above captioned

case and respectfully requests that all further pleadings and papers in this action be sent to the

undersigned at the address provided below. I certify that I am admitted to practice in this Court

and am a registered electronic case filing user.

Dated: New York, New York                           Respectfully submitted,
       July 29, 2020
                                                    By: /s/ Dennis H. Tracey, III
                                                    Dennis H. Tracey, III
                                                    HOGAN LOVELLS US LLP
                                                    390 Madison Avenue
                                                    New York, NY 10017
                                                    Tel.: (212) 918-3000
                                                    Fax: (212) 918-3100
                                                    dennis.tracey@hoganlovells.com
                                                    Attorneys for Defendant the Republic of
                                                    Ecuador
